Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 10/01/2021.   The changes and remarks disclosed therein were considered.
	Claims 1-18 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 10/01/2021 with respected to the rejection of Makino Eiichi have been fully considered and are persuasive (see pages 9-12 of an amendment filed 10/01/21).  The rejection of Makino Eiichi has been withdrawn.
Allowable Subject Matter
3.	Claims 1-18 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Makino Eiichi, Yamauchi Kazuki and Yu Xuehong taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “an unselected plane; programming a dummy cell in a NAND string of the unselected plane, the programmed dummy cell turning off in response to the first command; and providing a select signal to a gate of a select transistor of the selected plane and a gate of a select transistor of the unselected plane commonly according to the first command after the dummy cell is programmed, and turning on the select transistors, to perform operations on the selected plane other than erasing; wherein the dummy cell is arranged between the select transistor and a memory cell” in a method for controlling a flash memory as claimed in the independent claim 1.  Claims 2-8 are also allowed because of their dependency on claim 1; or
Per claim 9: there is no teaching, suggestion, or motivation for combination in the prior art to “the memory planes comprises a plurality of NAND strings, and each of the NAND strings comprises a dummy cell which is arranged between a select transistor and a memory cell; and a controller, configured to: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/903,714Docket No.: 0941-4382PUS1 Reply dated October 1, 2021Page 5 of 13 Reply to Office Action of July 8, 2021 apply a programming voltage to a dummy word line of a dummy cell which is connected to one of the memory planes, to program the dummy cell into a programmed state, wherein the programmed dummy cell is turned off in response to a first command; and provide a select signal to gates of the select transistors of the memory planes according to the first command after the dummy cell is programmed, so as to turn on the select transistors, and then to perform operations other than erasing on another one of the memory planes” in a flash memory as claimed in the independent claim 9.  Claims 10-18 are also allowed because of their dependency on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.